*304Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Missie M. Safford appeals the district court’s order granting her former employer’s motion to dismiss her employment discrimination complaint as time-barred. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Safford v. Porters Neck Country Club, Inc., No. 7:08-cv-00220-D (E.D.N.C. Jan. 21, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.